 CAMPBELL, W ANT, & CANNON FOJTNDRY COMPANY15-runners at Hurley.'The contract which resulted- from that certifica-tion was recently terminated, apparently as of June 30, 1955.At the hearing in this case the Petitioner described the,-unit it nowseeks as the "bulldozer department, Santa Rita Division."This, ofcourse, is only a portion of the original unit of operators of power.-.driven equipment which-the Petitioner represented as a result of the1942 certification.To show, within the meaning of theAmericanPotashdecision,' that it customarily represents bulldozer employeesthe Petitioner introduced, into evidence,-its constitution, with amendd--mints through Apri'l` 1`952.This contains-a paragraph'at page 35 en-titled : "(b)Hoisting and Portable Engineers' Craft Jurisdiction,"-which lists bulldozers as one of many types of equipment operation,covered.It also introduced evidence to show that the Employer'sbulldozer department at the mine consists of 12 employees classified,as bulldozer operators, and 12 classified as, trackshifter dozer opera-tors, together with their own foreman; that there is no interchangebetween these employees and other employees of the mine; that sen-iority is exercised within departments-transferees between depart-ments going in as the "youngest man" ; and that bulldozer operatorsare hired with experience whether they come from within the plant or.are hired "At, the gate."Based upon this testimony and its constitu-tional jurisdiction over bulldozer operators, the Petitioner urges theBoard to direct a severance election.Apart from other considera-tions; on this record we find that the Petitioner has failed to sustainits burden of showing that the Employer's bulldozer department as,such contains employees identified with traditional occupations dis-,tinct from those of other operators of power-driven equipment whohave in the past been represented as a group. Accordingly, as the de-partmental unit sought is not appropriate for severance, we shall dis-miss the petition.'[The.'Board dismissed the petition.]8 79 NLRB 347, 348.e American Potash and Chemical Corporation,107 NLRB 1418, 1424.zCompareTennessee Egg Company,110 NLRB 189.Campbell,Wyant&Cannon Foundry CompanyandPatternMakers League of North America,Muskegon Association,AFL, Petitioner.Case No. ,7-RC-f836. September-1, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron Scott, hearing officer.114 NLRB No. 5. 16DECISIONSOF NATIONAL LABORRELATIONS BOARDThe hearing officer's rulingsmade at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:-1. The Employer is engaged in commerce within the meaning of the-Act.-2.The labor organizations involved claim to represent certain em-'ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the'followingreasons: 1'The Petitioner seeks to sever a unit of patternmakers and their ap-prentices from, a production and maintenance unit which has beenrepresented by the Intervenor since 1941. Both the Employer and theIntervenor contend that the unit sought is inappropriate.The Employer operates a foundry for producing metal castings forthe automotive and allied trades. In making castings, it uses patternsfurnished by its customers.The principal function of the approxi-mately 30 patternmakers involved in this proceeding is to do minorrepair work on these patterns.Major pattern repair work is done byoutside shops. In addition, the patternmakers, with the assistance ofcarpentersand machinists,make a very small number of simple pat-terns for core boxes andcam gears.The Employer has no formal patternmaking apprentice or on-the-job training program.None of the employees whom the Petitionerseeks to represent is a journeyman patternmaker or has undergoneformal apprenticeship training.None of them had any patternmak'-ing experience before starting with the Employer.They were eithertransferred to the patternmaking department from other departments,or were hired from the outside on the basis of ability as handymen.Whatever skills they have were acquired by working under the closesupervision of their foremen, two of whom are journeymen pattern-makers.They receive approximately $1.20 less per hour than-do jour-neymen patternmakers in the Muskegon area.We are not satisfied that the employees involved hereinare truemembers of the patternmaking craft.Accordingly, we find that theproposed unit is inappropriate for severance purposes aWe shaltt'thereforedismissthe petition.[The Board dismissed the petition.]1 As the Employer's currentcollective-bargaining contractwith the Intervenor,Inter-nationalUnion, United Automobile, Aircraft & Agricultural ImplementWorkers ofAmerica,Local 539, CIO, will expire on November 1, 1955, we find that it is not a bar to this pro-ceeding.IT. S. TylerCo., 93 NLRB 523.2 American Potaoh & ChemicalCorp.,107 NLRB 1418.